Citation Nr: 0807727	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-33 341	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right orbit fracture.

2.  Entitlement an initial evaluation in excess of 20 percent 
for service-connected low back disability, prior to August 
30, 2005.

3.  Entitlement to a staged initial evaluation in excess of 
60 percent for service-connected low back disability, from 
August 30, 2005.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to June 
1969 and again from February 1971 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and July 2003 rating decisions 
of the Lincoln, Nebraska Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By rating action dated 
in December 2002, the RO granted service connection for 
mechanical low back strain and assigned a 10 percent initial 
evaluation, effective August 4, 1999.  In a July 2003 rating 
decision, the RO increased the evaluation to 20 percent, 
effective August 4, 1999.  The July 2003 rating decision also 
granted service connection for residuals of a right orbit 
fracture and assigned a noncompensable initial evaluation, 
effective August 4, 1999.  By a rating decision dated in 
October 2005, the RO increased the evaluation for the 
veteran's low back disability to 60 percent disabling, 
effective August 30, 2005. 

The record reflects that in June 1994, the veteran, on a VA 
Form 21-22, appointed the American Legion as his 
representative.  However, a VA Form 21-22a, dated in October 
2005, reflects that the veteran appointed John S. Berry, an 
Attorney, to be his representative.  Thus, as there is no 
evidence that the veteran has revoked John S. Berry as his 
representative, the Board recognizes him, not the American 
Legion, as the veteran's representative.


FINDING OF FACT

On November 25, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


